IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF DISCIPLINE OF
                 GARY R. HUNTSMAN, BAR NO. 3081.                       N° " 2 " FILED
                                                                                     JUL 0 7 2014

                                                                               BY
                                                                                    CE
                                                                                         10.14
                                                                                          T

                   ORDER APPROVING CONDITIONAL GUILTY PLEA AGREEM

                                This is an automatic review of a Southern Nevada
                 Disciplinary Board hearing panel's recommendation that we approve,
                 pursuant to SCR 113, a conditional guilty plea agreement in exchange for
                 a stated form of discipline for attorney Gary R. Huntsman. Under the
                 agreement, Huntsman admitted to violations of RPC 1.1 (competence)
                 (three violations), RPC 1.3 (diligence) (three violations), RPC 1.4
                 (communication) (two violations), RPC 1.5 (fees), RPC 1.16 (declining or
                 terminating representation), RPC 3.2 (expediting litigation), RPC
                 (responsibilities regarding nonlawyer assistants) (three violations), RPC
                 5.5 (unauthorized practice of law), and RPC 8.4(d) (misconduct: engage in
                 conduct that is prejudicial to the administration of justice) (three
                 violations).
                                The agreement provides for a suspension of six months, that
                 Huntsman retake and pass the Multistate Professional Responsibility
                 Exam, and that he pay the State Bar's bill of costs within 30 days.'


                       'The requirement to take and pass the Multistate Professional
                 Responsibility Exam was recommended by the hearing panel and
                 mutually agreed upon by Huntsman and bar counsel during the
                 disciplinary hearing.


SU PREME Count
         COURT
      OF
   NEVADA


  I947A
                                                                                         Z 19 2-A-I
                              In approving the conditional guilty plea agreement, the
                  hearing panel considered as aggravating factors Huntsman's prior
                  disciplinary offenses, his pattern of misconduct, multiple offenses, and his
                  substantial experience in the practice of law,                See SCR 102.5. In
                  mitigation, the hearing panel considered the absence of selfish or
                  dishonest motive, that Huntsman had personal problems, and that he
                  demonstrated a cooperative attitude toward the proceeding and accepted
                  responsibility for his conduct. See id.
                              Based on our review of the record, we conclude that the guilty
                  plea agreement should be approved.            See SCR 113(1). Huntsman is
                  suspended from the practice of law for six months. Huntsman shall retake
                  and pass the Multistate Professional Responsibility Exam and pay the
                  State Bar's bill of costs within 30 days of receiving it. The parties shall
                  comply with the applicable provisions of SCR 115 and SCR 121.1.
                              It is so ORDERED.


                                                                         C.J.




                                                                Hardesty


                      AA
                  Parrag3untf6

                                                                     -
                                                                     1                      J.
                                                                Saitta




SUPREME COURT
      OF
    NEVADA
                                                            2
(0) I94Th 44099
                cc: David Clark, Bar Counsel
                     Michael J. Warhola, LLC
                     Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Panel
                     Kimberly Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
       OF
     NEVADA
                                                    3
(0 1947A    e